DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims recite the limitation “known position of the FORJ”.  It is not clear from the specification support for this “known position of the FORJ”.  Examiner suggests modifying claim language with respect to the specification or providing clarification for the support of this subject matter in the specification.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (20090323076) in view of Spencer et al. (20110021926) and further in view of Tearney et al. (20130100455. Li et al. teach a system of imaging a sample using a rotary imaging system such as a frequency-domain optical coherence tomography (OCT) [0063, 0083]. Li et al. teach of performing the OCT imaging by rotating the imaging catheter and obtaining images while the imaging catheter is being rotated [0078]. Li et al. explicitly teach of synchronization of rotation of the catheter and image acquisition where the rotation, pull back and data acquisition can be controlled and synchronized by software for the spiral 3D imaging [0078]. Li et al. also teach of using a fiber-optic rotary joint which couples light from a rotating catheter to a stationary source fiber and is disposed at a proximal end of a catheter where this rotary joint is coupled to the spiral-scan pull-back motor and incorporated into a single handheld unit enabling manipulation of the balloon imaging catheter [0079].  Li et al. teach of acquiring a plurality of image frames associated with the region of interest [0118].  Li et al. therefore .  
Li et al. do not explicitly teach of the rotational position signal being based on a known position of the rotating joint.  In a similar field of endeavor Spencer et al. teach of a catheter-based OCT system utilizing optical fiber including rotating the catheter from a proximal region to rotate the OCT sensor at the distal portion while acquiring OCT images using the OCT sensor and determining the rotational lag for the OCT sensor or rotational position signal based on known position of the rotating joint at the distal portion and providing one or more OCT images corrected for rotational lag or such that the image data is synchronized to the known position of the rotating joint [0037].   Spencer et al. therefore teach of synchronizing rotational signal to image acquisition [0114].  Spencer et al. teach of overlaying or synchronizing the rotating joint position signal to the image data by taking rotational scans in different directions at the same physical location and then overlaying the two images [0129].  Spencer et al. teach of the known positions of the rotating joint being 0 degrees and rotation 360 degrees in a second rotational direction or any designated degree position [0088, 0096, 0110].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Spencer et al. to modify the previous references to prevent pulling and bending of the optical fiber during off-axis rotation of the optical fiber and prevent degradation of the signal on the fiber [0092, Spencer].  
The previous references do not explicitly teach of the synchronization of each image frame to the rotational position signal. In a similar field of endeavor Tearney et al. teach of an OCT based imaging system where each image data or image frame acquisition is synchronized with rotational positioning signals or configured to record a beam position while acquiring imaging data 1800 [0128].  Tearney et al. teach of acquiring about 30 frames/ second [0095].  Tearney et al. specifically teach that the rotary  encoder signals associated with motor 1820, 1830 can be recorded when a line of imaging data 1800 or image frame is acquired with rotational position signal [0128]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Tearney et al. to modify the previous references to allow a precise beam position to be associated with each line of data [0128, Tearney].
	 Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793